Chief Justice Helm
{dissenting). That counsel for the parties attach little importance to the rulings of the court excluding testimony of Scott on cross-examination is shown by the fact that the subject receives only a passing reference in one of the briefs, while assignments of error relating to other matters were thoroughly and ably discussed both in printed and oral arguments. The cross-examination of this witness was exhaustive, and the matters to which the rejected questions relate were in the main elsewhere during such cross-examination fairly and fully covered by his testimony. In my judgment, upon consideration of the entire record, the alleged errors in this regard are not of sufficient importance to justify'a reversal. I am of the opinion, therefore, that appellant is not entitled to a new trial upon the grounds stated by my associates.

Reversed.